DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2010/0117120) (hereafter Yamashita), in view of Nakamura et al. (US 2007/0007617) (hereafter Nakamura).
Regarding claim 1, Yamashita discloses a semiconductor device comprising: 
a semiconductor substrate (1 and 3a in Fig. 2, paragraph 0033); 
a gate electrode 5G2 (Fig. 2, paragraph 0011) disposed over the 10semiconductor substrate (1 and 3a in Fig. 2) and extending in a first direction (vertical direction in Fig. 1); 
a dummy gate electrode 5P2 (Fig. 2, paragraph 0041) disposed over the semiconductor substrate (1 and 3a in Fig. 2) away from the gate electrode 5G2 (Fig. 2) and extending in the first direction (vertical direction in Fig. 1); and 
15a first semiconductor area 8a (Fig. 2, paragraph 0039) of a first conductive type (see “P-type source/drain regions 8a” in paragraph 0039) disposed in a surface layer portion of the semiconductor substrate (1 and 3a in Fig. 2) between (see Fig. 2, wherein 8a is laterally between 5G2 and 5P2 such that 8a is between 5G2 and 5G2 in Fig. 1) the gate electrode and 
Yamashita does not disclose a conductor electrically connecting the 20first semiconductor area with the dummy gate electrode.  
Nakamura discloses a conductor (20, 23s, and 25b in Fig. 7C, paragraph 0076) electrically connecting the 20first semiconductor area 19 (Fig. 7C, paragraph 0048) with the dummy gate electrode 16c (Fig. 7C, paragraph 0076).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamashita to form a conductor electrically connecting the 20first semiconductor area with the dummy gate electrode, as taught by Nakamura, since the dummy gate electrode 16c (Nakamura, Fig. 1C, paragraph 0061) is electrically connected to the P-type impurity region 19 (Nakamura, Fig. 1C, paragraph 0061) of the substrate contact region Rsub (Nakamura, Fig. 1A, paragraph 0061) through the contact plugs 23i and 23j (Nakamura, Fig. 1C, paragraph 0061) and the metal line 25b (Nakamura, Fig. 1C, paragraph 0061), its potential is fixed to the ground potential equivalent to the potential of the P-type well region 14 (Nakamura, Fig. 1C, paragraph 0061), and therefore, a MIS transistor having the dummy gate electrode 16c (Nakamura, Fig. 1C, paragraph 0061) as a gate electrode is always in an off state.  
Regarding claim 2, Yamashita further discloses the semiconductor device as claimed in claim 1, wherein the dummy gate electrode 5P2 (Fig. 2) is disposed alongside the gate electrode 5G2 (Fig. 2) and extends at least an entirety (see Fig. 1) of a portion of the gate electrode 5P2 (Fig. 2) over the 30first semiconductor area 8a (Fig. 2).  
35		Regarding claim 3, Yamashita further discloses the semiconductor device as claimed in claim 1, wherein a distance (horizontal distance between 5G2 and 5P2 in Fig. 1) between the gate electrode 5G2 (Fig. 1) and the dummy gate electrode 5P2 (Fig. 1) is constant throughout 35an entirety of a portion of the gate electrode 5G2 (Fig. 2) over the first semiconductor area 8a 
Regarding claim 4, Yamashita further discloses the semiconductor device as claimed in claim 1, comprising an insulation film 10 (Fig. 2, paragraph 0039) covering the gate electrode 5G2 (Fig. 2) and the dummy gate electrode 5P2 (Fig. 2).
Yamashita does not disclose the conductor includes a conductive plug that is formed in a contact hole formed in the insulation film, that is continuously in contact with an upper layer of the first semiconductor area and an upper layer of the dummy gate electrode, and that is 15electrically connected to the first semiconductor area and the dummy gate electrode.  
Nakamura discloses the conductor (20, 23s, and 25b in Fig. 7C, paragraph 0076) includes a conductive plug (20 and 23s in Fig. 7C, paragraph 0076) that is formed in a contact hole (region where 20 and 23s are formed in Fig. 7C) formed in the insulation film 22 (Fig. 7C, paragraph 0053), that is continuously in contact with an upper layer of the first semiconductor area 19 (Fig. 7C, paragraph 0061) and an upper layer of the dummy gate electrode 16c (Fig. 7C, paragraph 0061), and that is 15electrically connected to the first semiconductor area 19 (Fig. 7C, paragraph 0061) and the dummy gate electrode 16c (Fig. 7C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamashita to form the conductor includes a conductive plug that is formed in a contact hole formed in the insulation film, that is continuously in contact with an upper layer of the first semiconductor area and an upper layer of the dummy gate electrode, and that is 15electrically connected to the first semiconductor area and the dummy gate electrode, as taught by Nakamura, since the dummy gate electrode 16c (Nakamura, Fig. 1C, paragraph 0061) is electrically connected to the P-type impurity region 19 (Nakamura, Fig. 1C, paragraph 0061) of the substrate contact region Rsub (Nakamura, Fig. 1A, paragraph 0061) through the contact plugs 23i and 23j (Nakamura, Fig. 1C, paragraph 0061) and the metal line 25b (Nakamura, Fig. 1C, paragraph 0061), its potential is fixed to the ground potential equivalent to the potential of the P-type well region 14 (Nakamura, Fig. 1C, paragraph 
Regarding claim 5, Yamashita in view of Nakamura discloses the semiconductor device as claimed in claim 4, however Yamashita does not disclose the conductive plug has a shape in which length in a second direction orthogonal to the first direction is longer than length in the first 25direction in planar view.  
Nakamura discloses the conductive plug (20 and 23s in Fig. 7C, paragraph 0076) has a shape in which length (horizontal length of 23s in Fig. 7A) in a second direction (horizontal direction in Fig. 7A) orthogonal to the first direction (vertical direction in Fig. 7A) is longer than length (vertical length of 23s in Fig. 7A) in the first 25direction in planar view.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamashita to form the conductive plug has a shape in which length in a second direction orthogonal to the first direction is longer than length in the first 25direction in planar view, as taught by Nakamura, since a substrate contact region Rsub (Nakamura, Fig. 7A, paragraph 0076) and dummy gate electrodes 16c and 16g (Nakamura, Fig. 7A, paragraph 0076) are connected to one shared contact 23s (Nakamura, Fig. 7A, paragraph 0076) such that the area (Nakamura, paragraph 0077) of the device can be reduced as compared with the case where the two contact plugs are formed.
30	Regarding claim 6, Yamashita further discloses the semiconductor device as claimed in claim 1, comprising a device isolation area 2 (Fig. 2, paragraph 0034) disposed in the surface layer portion of the semiconductor substrate (1 and 3a in Fig. 2) and defining a device active area (region between 2 in Fig. 2), wherein the gate electrode 5G2 (Fig. 2) includes a first 35electrode pad (30 of 5G2 in Fig. 2, paragraph 0039) located over the device isolation area, wherein the dummy gate electrode 5P2 (Fig. 2) includes a second electrode pad (30 of 5P2 in Fig. 2, paragraph 0039) located over the device 36isolation area 2 (Fig. 2), and wherein the first electrode pad (30 of 5G2 in Fig. 2(a)) is located in an area on a side of the device active area 
Regarding claim 7, Yamashita further discloses the semiconductor device as claimed in claim 1, comprising a device isolation area 2 (Fig. 2, paragraph 0034) disposed in the surface layer portion of the semiconductor substrate (1 and 3a in Fig. 2) and defining a device active 15area (region between 2 in Fig. 2), wherein the gate electrode 5G2 (Fig. 2) includes a first electrode pad (30 of 5G2 in Fig. 2, paragraph 0039) located over the device isolation area 2 (Fig. 2), wherein the dummy gate electrode 5P2 (Fig. 2) includes a second electrode pad (30 of 5P2 in Fig. 2, paragraph 0039) located over the device 20isolation area 2 (Fig. 2), and wherein the first electrode pad (30 of 5G2 in Fig. 2(a)) and the second electrode pad (30 of 5P2 in Fig. 2(a)) are located in an area on a same side of the device active area in the first direction (vertical direction in Fig. 1).  
Regarding claim 8, Yamashita further discloses the semiconductor device as claimed in claim 7, wherein a distance (see claim filed on 3/3/2020 did not disclose the distance has to be the shortest length between the first 30electrode pad and the device active area such that the distance could be the longest length between the first 30electrode pad (30 of 5G2 in Fig. 2) and the device active area (region between 2 in Fig. 2)) between the first 30electrode pad (30 of 5G2 in Fig. 2) and the device active area (region between 2 in Fig. 2) is different from a distance (shortest distance between the second electrode pad (30 of 5P2 in Fig. 2) and the device active area (region between 2 in Fig. 2)) between the second electrode pad (30 of 5P2 in Fig. 2) and the device active area (region between 2 in Fig. 2).  
Regarding claim 10, Yamashita (utilized different elements for the gate electrode and the dummy gate electrode as applied in claim 1 in the above) discloses a semiconductor device 
a semiconductor substrate (1 and 3a in Fig. 2, paragraph 0033); 
a gate electrode (5G1 and 5G2 in Fig. 2, paragraph 0011) disposed over the 10semiconductor substrate (1 and 3a in Fig. 2) and extending in a first direction (vertical direction in Fig. 1); 
a dummy gate electrode (5P1 and 5P2 Fig. 2, paragraph 0041) disposed over the semiconductor substrate (1 and 3a in Fig. 2) away from the gate electrode (5G1 and 5G2 in Fig. 2) and extending in the first direction (vertical direction in Fig. 1); 
15a first semiconductor area 8a (Fig. 2, paragraph 0039) of a first conductive type (see “P-type source/drain regions 8a” in paragraph 0039) disposed in a surface layer portion of the semiconductor substrate (1 and 3a in Fig. 2) between (see Fig. 2, wherein 8a is laterally between 5G2 and 5P2 such that 8a is between 5G2 and 5G2 in Fig. 1) the gate electrode and the dummy gate electrode; and 
wherein the dummy gate electrode (5P1 and 5P2 Fig. 2, paragraph 0041) includes two dummy gate electrodes (5P1 and 5P2 Fig. 2), and the gate electrode (5G1 and 5G2 in Fig. 2) is 15disposed between the two dummy gate electrodes (5P1 and 5P2 Fig. 2, paragraph 0041).
Yamashita does not disclose a conductor electrically connecting the 20first semiconductor area with the dummy gate electrode.  
Nakamura discloses a conductor (20, 23s, and 25b in Fig. 7C, paragraph 0076) electrically connecting the 20first semiconductor area 19 (Fig. 7C, paragraph 0048) with the dummy gate electrode 16c (Fig. 7C, paragraph 0076).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamashita to form a conductor electrically connecting the 20first semiconductor area with the dummy gate electrode, as taught by Nakamura, since the dummy gate electrode 16c (Nakamura, Fig. 1C, paragraph 0061) is electrically connected to the P-type impurity region 19 (Nakamura, Fig. 1C, paragraph 0061) of 
20				Regarding claim 11, Yamashita further discloses the semiconductor device as claimed in claim 10, wherein the gate electrode (5G1 and 5G2 in Fig. 2) includes two or more gate electrodes that are disposed between the two dummy gate electrodes (5P1 and 5P2 Fig. 2).  
Regarding claim 12, Yamashita discloses a manufacturing method for manufacturing a semiconductor device, comprising:  
30forming a gate electrode 5G2 (Fig. 2, paragraph 0011) over a semiconductor substrate (1 and 3a in Fig. 2, paragraph 0033), the gate electrode extending in a first direction (vertical direction in Fig. 1); 
forming a dummy gate electrode 5P2 (Fig. 2, paragraph 0041) over the semiconductor substrate (1 and 3a in Fig. 2) away from the gate electrode 5G2 (Fig. 2), 35the dummy gate electrode extending in the first direction (vertical direction in Fig. 1); 
forming a first semiconductor area 8a (Fig. 2, paragraph 0039) of a 38first conductive type (see “P-type source/drain regions 8a” in paragraph 0039) in a surface layer portion of the semiconductor substrate (1 and 3a in Fig. 2) between (see Fig. 2, wherein 8a is laterally between 5G2 and 5P2 such that 8a is between 5G2 and 5G2 in Fig. 1) the gate electrode and the dummy gate electrode. 
Yamashita does not disclose forming a conductor electrically connecting 5the first semiconductor area with the dummy gate electrode; and 
wherein the forming the gate electrode and the forming the dummy gate electrode include exposing a photoresist and developing the photoresist by using 10a single exposure mask 
Nakamura discloses forming a conductor (20, 23s, and 25b in Fig. 7C, paragraph 0076) electrically connecting 5the first semiconductor area 19 (Fig. 7C, paragraph 0048) with the dummy gate electrode 16c (Fig. 7C, paragraph 0076); and 
wherein the forming the gate electrode (16a and 16d in Fig. 5A, paragraph 0071) and the forming the dummy gate electrode (16b and 16c in Fig. 5A, paragraph 0071) include exposing (see paragraph 0071, wherein “Thereafter, the polysilicon film and the silicon oxynitride film are patterned by photolithography and dry etching, so as to form a gate insulating film 15a and a gate electrode 16a of the first driver transistor TrD1 and a gate insulating film 15d and a gate electrode 16d of the first access transistor TrA1.  Simultaneously, a dummy gate insulating film 15b and a dummy gate electrode 16b are formed between the active region of the first driver transistor TrD1 and the substrate contact region Rsub, and a dummy gate insulating film 15c and a dummy gate electrode 16c are formed between the active region of the first access transistor TrA1 and the substrate contact region Rsub”) a photoresist and developing the photoresist by using 10a single exposure mask on which a pattern for the gate electrode and a pattern for the dummy gate electrode are formed.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamashita to form a conductor electrically connecting 5the first semiconductor area with the dummy gate electrode; and wherein the forming the gate electrode and the forming the dummy gate electrode include exposing a photoresist and developing the photoresist by using 10a single exposure mask on which a pattern for the gate electrode and a pattern for the dummy gate electrode are formed, as taught by Nakamura, since the dummy gate electrode 16c (Nakamura, Fig. 1C, paragraph 0061) is electrically connected to the P-type impurity region 19 (Nakamura, Fig. 1C, paragraph 0061) of the substrate contact region Rsub (Nakamura, Fig. 1A, paragraph 0061) through the contact 
Regarding claim 13, Yamashita further discloses the manufacturing method for manufacturing the semiconductor device as claimed in claim 12, wherein the forming the dummy gate electrode 5P2 (Fig. 2) 20includes forming the dummy gate electrode alongside the gate electrode 5G2 (Fig. 2), the dummy gate electrode extending at least an entirety (see Fig. 1) of a portion of the gate electrode 5P2 (Fig. 2) over the first semiconductor area 8a (Fig. 2).  
Regarding claim 14, Yamashita further discloses the manufacturing method for manufacturing the semiconductor device as claimed in claim 12, wherein a distance (horizontal distance between 5G2 and 5P2 in Fig. 1) between the gate electrode 5G2 (Fig. 1) and the dummy gate electrode 5P2 (Fig. 1) is constant throughout 35an entirety of a portion of the gate electrode 5G2 (Fig. 2) over the first semiconductor area 8a (Fig. 2).
Regarding claim 15, Yamashita further discloses the manufacturing method for manufacturing the semiconductor device as claimed in claim 12, comprising forming an insulation film 10 (Fig. 2, paragraph 0039) covering the gate electrode 5G2 (Fig. 2) and the dummy gate 5electrode 5P2 (Fig. 2). 
Yamashita does not disclose the forming the conductor includes forming a contact hole in the insulation film and forming a conductive plug in the contact hole, the conductive plug being electrically connected to the 10first semiconductor area and the dummy gate electrode.  
Nakamura discloses the forming the conductor (20, 23s, and 25b in Fig. 7C, paragraph 0076) includes forming a contact hole (“contact holes” in paragraph 0074) in the insulation film 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamashita to include the forming the conductor includes forming a contact hole in the insulation film and forming a conductive plug in the contact hole, the conductive plug being electrically connected to the 10first semiconductor area and the dummy gate electrode, as taught by Nakamura, since the dummy gate electrode 16c (Nakamura, Fig. 1C, paragraph 0061) is electrically connected to the P-type impurity region 19 (Nakamura, Fig. 1C, paragraph 0061) of the substrate contact region Rsub (Nakamura, Fig. 1A, paragraph 0061) through the contact plugs 23i and 23j (Nakamura, Fig. 1C, paragraph 0061) and the metal line 25b (Nakamura, Fig. 1C, paragraph 0061), its potential is fixed to the ground potential equivalent to the potential of the P-type well region 14 (Nakamura, Fig. 1C, paragraph 0061), and therefore, a MIS transistor having the dummy gate electrode 16c (Nakamura, Fig. 1C, paragraph 0061) as a gate electrode is always in an off state.  

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Nakamura as applied to claims 1 and 12 above, and further in view of Cheng et al. (US 2016/0049498) (hereafter Cheng).
Regarding claim 9, Yamashita in view of Nakamura discloses the semiconductor device as claimed in claim 1, however Yamashita and Nakamura do not disclose 37a second semiconductor area that is non-doped and disposed over the surface layer portion of the semiconductor substrate under the gate electrode; and 5a third semiconductor area of a second conductive type disposed under the second semiconductor area.  
Cheng discloses 37a second semiconductor area 109 (Fig. 1, paragraph 0016, wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamashita in view of Nakamura to form a second semiconductor area that is non-doped and disposed over the surface layer portion of the semiconductor substrate under the gate electrode; and 5a third semiconductor area of a second conductive type disposed under the second semiconductor area, as taught by Cheng, since a non-doped channel (Cheng, paragraph 0036) for improved short channel effects. 
15	Regarding claim 16, Yamashita in view of Nakamura discloses the manufacturing method for manufacturing the semiconductor device as claimed in claim 12, however Yamashita and Nakamura do not disclose forming a second semiconductor area that is non-doped over the surface layer portion of the 20semiconductor substrate under the gate electrode; and forming a third semiconductor area of a second conductive type under the second semiconductor area.
Cheng discloses forming a second semiconductor area 109 (Fig. 1, paragraph 0016, wherein “non-doped region 109”) that is non-doped over the surface layer portion of the 20semiconductor substrate 100 (Fig. 1, paragraph 0015) under the gate electrode 105 (Fig. 1, paragraph 0017); and forming a third semiconductor area 103 (Fig. 1, paragraph 0014) of a second conductive type (“n-type well 103” in paragraph 0014) under the second semiconductor area 109 (Fig. 1).
would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamashita in view of Nakamura to include forming a second semiconductor area that is non-doped over the surface layer portion of the 20semiconductor substrate under the gate electrode; and forming a third semiconductor area of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813